DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stop elements in claim 14 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The objected to language is “comprising”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14, recites the term “stop elements” however it is unclear what is being claimed with this term since there is no support in the drawings and the specification has exactly one instance that repeats the claim language without further explaining. Therefore, the scope of the claim cannot be determined and is rejected as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Musy, US 2011/0222376 in view of Von Gunten, EP 2466393.
Regarding claim 1, Musy discloses a drive member for a timepiece comprising at least two monolithic units (25, 26) stacked and connected in series [0023].
Musy does not explicitly disclose each of these units comprising a hub and a rim which are connected by at least one elastic arm.
The similar device of Von Gunten discloses a monolithic spring including a hub (12) and a rim (14) which are connected by at least one elastic arm (Fig 1 and 2, 10a, 10b, 10c).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Musy to substitute the springs 25, 26 with the monolithic springs taught by Von Gunten for the purpose of reducing the resultant forces exerted on the barrel (see attached translation page 2).
Regarding claim 2, Musy and Von Gunten disclose a first toothing (Musy, 23) permitting connection between said monolithic units and a winding mechanism [0023] and a second toothing (24) permitting the outputting of a moment of force by said monolithic units.
Regarding claim 3, Musy and Von Gunten disclose the first toothing (23) is fixed relative to the hub or to the rim of a first one of said monolithic units (Musy fig 1-3 shows toothing 23 fixed to the rim).
Regarding claim 4, Musy and Von Gunten disclose the second toothing (24) is fixed relative to the hub or to the rim of a last one of said monolithic units (Musy fig 1-3 shows toothing 24 fixed to a rim different from the rim 23 is fixed to).
Regarding claim 5, Musy and Von Gunten disclose the shape of the at least one elastic arm (Von Gunten 10a, 10b, 10c) is the same for all the monolithic units and wherein in that the monolithic units are unidirectional and are placed in twos in opposing directions (Musy teaches springs 25, 26 as a pair arranged in opposing directions, note that spring 25 spirals clockwise while spring 26 spirals counter clockwise, therefore substitution of units in Von Gunten to replace those in Musy would likewise be in twos in opposing directions).
Regarding claim 6, Musy and Von Gunten disclose each of said monolithic units comprises a plurality of elastic arms uniformly distributed around its the hub (Von Gunten Fig 2).
Regarding claim 7, Musy and Von Gunten disclose at least one device (2, 12) for centring the hubs (see Musy figure 3).
Regarding claim 8, Musy and Von Gunten disclose the at least one elastic arm (10a, 10b, 10c) of each monolithic unit is designed to exert a substantially constant elastic return moment over a range of angular displacement of the rim of said monolithic unit with respect to its the hub of at least 10° (Fig 2 and see page 3 of translation of Von Gunten 4th paragraph, each arm covers 120 degrees of angular range since they are placed symmetrically).
Regarding claim 9, Musy and Von Gunten disclose P monolithic units, P being an integer greater than or equal to two (P=2), and wherein in that the elastic arms are designed so that the drive member outputs a substantially constant moment of force over a range of angular displacement of an output element, rim or hub, of the stack of the monolithic units with respect to an input element, rim or hub, of said stack of at least P=2 x 10° (Fig 2 and see page 3 of translation of Von Gunten 4th paragraph, each arm covers 120 degrees of angular range since they are placed symmetrically).
Regarding claim 12, Musy and Von Gunten disclose a timepiece mechanism comprising a drive member as claimed in claim 1 (abstract and fig 1).
Regarding claim 13, Musy and Von Gunten disclose an axle (Musy fig 3, axle 2) passing through the hubs of the monolithic units.
Regarding claim 15, Musy and Von Gunten disclose a winding mechanism arranged to wind the drive member and a gear train arranged to be driven by the drive member (see [0019] in Musy).
Regarding claim 16, Musy and Von Gunten disclose the second toothing (24) is fixed relative to the hub or to the rim of a last one of said monolithic units (Musy Fig 1-3).
Regarding claims 17 and 18, Musy and Von Gunten disclose the shape of the at least one elastic arm (10a, 10b, 10c) is the same for all the monolithic units and wherein the monolithic units are unidirectional and are placed in twos in opposing directions (Musy teaches springs 25, 26 as a pair arranged in opposing directions, note that spring 25 spirals clockwise while spring 26 spirals counter clockwise, therefore substitution of units in Von Gunten to replace those in Musy would likewise be in twos in opposing directions).
Regarding claim 19, Musy and Von Gunten disclose P monolithic units, P being an integer greater than or equal to two (P=2), and wherein the elastic arms are designed so that the drive member outputs a substantially constant moment of force over a range of angular displacement of an output element, rim or hub, of the stack of the monolithic units with respect to an input element, rim or hub, of said stack of at least P=2 x 15°  (Fig 2 and see page 3 of translation of Von Gunten 4th paragraph, each arm covers 120 degrees of angular range since they are placed symmetrically).
Regarding claim 20, Musy and Von Gunten disclose at least one elastic arm of each monolithic unit is designed to exert a substantially constant elastic return moment over a range of angular displacement of the rim of said monolithic unit with respect to the hub of at least 15°  (Fig 2 and see page 3 of translation of Von Gunten 4th paragraph, each arm covers 120 degrees of angular range since they are placed symmetrically).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON M COLLINS/           Examiner, Art Unit 2844  

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833